Case 2:20-cv-07064-VBF-KK Document 22 Filed 08/19/21 Page 1 of 2 Page ID #:87




  1   TRACY L. WILKISON
  2
      Acting United States Attorney                       JS-6
      DAVID M. HARRIS
      Assistant United States Attorney
  3   Chief, Civil Division
      CEDINA M. KIM
  4   Assistant United States Attorney
      Senior Trial Attorney, Civil Division
  5   ELLINOR R. CODER
      Special Assistant United States Attorney
  6   CA State Bar No.: 258258
       Assistant Regional Counsel
  7    Social Security Administration, Region IX
       160 Spear Street, Suite 800
  8    San Francisco, California 94105
      Tel: (510) 970-4814
  9   Fax: (415) 744-0134
      E-mail: Ellinor.Coder@ssa.gov
 10
      Attorneys for Defendant
 11   ANDREW SAUL
 12
                           UNITED STATES DISTRICT COURT
 13                       CENTRAL DISTRICT OF CALIFORNIA
 14
      ROBERT MARK SCHIANO,                  ) Case No.: 2:20-cv-07064-VBF-KK
 15                                         )
                                            )
 16               Plaintiff,                ) JUDGMENT OF REMAND
                                            )
 17       vs.                               )
      ANDREW SAUL,                          )
 18   Commissioner of Social Security,      )
                                            )
 19                                         )
                  Defendant.                )
 20
 21
 22
 23
 24
 25
 26

                                            -1-
Case 2:20-cv-07064-VBF-KK Document 22 Filed 08/19/21 Page 2 of 2 Page ID #:88




  1         The Court having approved the parties’ Stipulation to Voluntary Remand
  2   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment

  3   (“Stipulation to Remand”) lodged concurrently with the lodging of the within
      Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED, AND
  4
      DECREED that the above-captioned action is remanded to the Commissioner of
  5
      Social Security for further proceedings consistent with the Stipulation to Remand.
  6
  7              August 19, 2021              /s/ Valerie Baker Fairbank
      DATED:
  8                                         HON. VALERIE BAKER FAIRBANK
  9                                         UNITED STATES DISTRICT JUDGE

 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26

                                              -2-
